El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
La demandante y apelante entabló una acción sobre devo-lución de contribuciones “tasadas por los años anteriores” (back-assessed) y pagadas bajo protesta, sobre una finca rús-tica que se alega forma parte de otra finca colindante de mayor cabida, que fueron incluidas en tasaciones anteriores de esta última finca y satisfechas dichas contribuciones con las correspondientes a la finca mayor, de acuerdo cou dichas anteriores tasaciones.
*548La corte inferior declaró con lugar la excepción previa que fné formulada a diclia demanda por no aducir hediós suficientes para determinar una causa de acción,-porque en la misma no se alegó que se hubiera interpuesto recurso de alzada a la Junta de Eevisión e Igualamiento:
“Siempre existen métodos por los cuales una persona cuya pro-piedad ha sido tasada indebida o injustamente para la contribución puede hacer que se rebaje la tasación o la contribución sin tener que acudir a los remedios legales ordinarios. Mientras el tasador con-serva todavía la lista o planilla en su poder sin terminarla, puede éste rebajar cualquier tasación a iniciativa propia o a solicitud de parte interesada cuando está convencido de que dicha tasación es ilegal o injusta, total o parcialmente. Ningún estatuto sería necesario para esto. Pero cuando la tasación ha salido de sus manos el derecho a obtener una rebaja depende en general del estatuto * '*
“El remedio que generalmente concede el estatuto es para la revisión directa bien por el mismo tasador o en alguna forma de procedimiento en apelación.”
* * * * * * *
“Y la regla general es que si una persona deja de acudir a la Junta de Revisión establecida por el estatuto no puede tener remedio alguno en las cortes.” 2 Cooley on Taxation (3ra. Ed.) p. 1378 a 1503.
En el caso de Board of Commissioners of Johnson Co. v. Searight Cattle Company, 31 Pac. 268, la Corte Suprema ele Wyoming, después de examinar un número de casos, llega por ellos a la siguiente conclusión:
“El sinnúmero de autoridades citadas todas se pronuncian en el sentido de que ninguna corte puede, no existiendo un estatuto que en términos expresos le confiera tal jurisdicción, revisar la resolu-ción de un funcionario tasador o la de una junta de igualamiento creada por el estatuto referente a la tasación de propiedad. Son igualmente concluyentes en cuanto a que la solicitud hecha para que se rebaje la tasación excesiva o errónea practicada por el tasador debe presentarse al tribunal que establece el estatuto para la correc-ción de tasaciones excesivas, erróneas o injustas, antes de que pueda recurrirse a los tribunales - aun cuando las cortes estén investidas de tal jurisdicción.”
*549Un estatuto de Carolina del Norte, aprobado en el año 1887, disponía:
“En todo caso cuando por cualquier razón se alega que es nula una contribución que ha sido satisfecha la persona que la paga, den-tro de los treinta días de verificado el pago, puede exigir por escrito del tesorero del pueblo que impone la contribución que se le devuelva, y si dentro de los noventa días siguientes dicha contribución no ha sido reintegrada surge por ello un derecho de acción contra el pueblo. ’ ’
La Corte Suprema de ese Estado, en el caso de Richmond & D. R. Co. v. Town of Reidsville, 13 S. E. 865, después de resolver que era un requisito previo al derecho de acción el hacer una reclamación dentro de los treinta días siguientes al pago y que una demanda en que no se alegue dicha recla-mación es insuficiente de ser excepcionada, hace el siguiente comentario acerca de este requisito:
“* * *. El precepto estatutorio que consideramos está basado en la justicia, conveniencia y buena práctica. La clase de reclama-ciones a que se refiere son contra el Estado y sus agentes. Se presume 'que los segundos son honrados y justos y están preparados y dispuestos a permitir y cancelar toda reclamación bien fundada que se haga contra ellos. No se presume que desean litigar o negar la justicia que corresponda a cualquier persona; ni en su carácter; re-laciones del negocio y transacciones pueden ellos conocer la natura-leza y méritos de la multitud de reclamaciones y demandas que pueden hacerse contra los mismos a falta de aviso. Es, por tanto, correcto, justo y conveniente hacer que las personas que tienen tales reclamaciones y demandas las presenten con razonable diligencia antes de iniciar acciones para establecerlas y hacerlas cumplir. El exigir esto no impone ningún gravamen injustificado a los reclaman-tes; y no debe permitirse a estos últimos demora alguna en exigir de las autoridades públicas que sus reclamaciones debidas sean re-conocidas y satisfechas o negadas y rechazadas. Esto es así espe-cialmente en cuanto a reclamaciones por contribuciones exigidas im-propia o ilegalmente. Dichas reclamaciones deben ser hechas y arregladas tan pronto como fuere posible.”
En enero del año arriba citado en último término la Corte Suprema de Louisiana, después de reseñar la historia de un estatuto de Louisiana y revisando los casos en que el mismo *550había sido interpretado, concluye su opinión en el caso de Shattuck v. City of New Orleans, 1 So. 411, como sigue:
“* * jí¡| derecho del contribuyente a conqpareeer ante el comité permanente y a ser oído en lo que respecta a la descripción de la propiedad que ha sido puesta en lista de la valoración de la misma, como ha sido tasada y el informe del comité permanente sobre tasación del concejo de la ciudad, son procedimientos prelimi-nares y requisitos anteriores al derecho de acción d'el contribuyente para probar la corrección de la tasación en las cortes de justicia. Esta fué ciertamente una sabia precaución tomada por la legislatura para evitar la molestia innecesaria y vejaminosa y la demora en el cobro de las rentas. Entendemos que las leyes de rentas deben ser consultadas al resolver sobre el derecho y causa de acción del deman-dante. Ellas proporcionan al contribuyente amplia justicia. No podemos su[)oner que el comité encargado de la tasación no hubiera o podría haber suministrado a los demandantes un remedio amplio y rápido si en realidad ellos tenían derecho a alguno; y si no lo hicieron pudieron entonces haber acudido fácilmente a las cortes de justicia en solicitud de un remedio. Admitiendo todo lo que alegan los demandantes contra su tasación, para los-fines del argumento, no vemos razón alguna por la cual no tenía el comité amplia facultad de acuerdo con el estatuto para corregir cualesquiera errores que se demuestre que existieron en la descripción de la propiedad puesta en lista, y en valoración como fué tasada y esa es la substancia de sus demandas.”
También en Louisiana Brewing Co. v. Board of Assessors, 41 La. Ann. 565; 6 So. 823, la opinión termina con estas palabras :
“Si por permanecer inactiva la corporación demandante ha dejado perder el remedio no puede quejarse de nadie sino de sí misma. La corte carece de facultad para intervenir.”
En el caso de Citizens’ Savings Bank v. The Mayor (N. Y. 1899, 37 App. Div. 560), la corte, refiriéndose a una acción establecida por una corporación de Connecticut, se expresó en estos términos:
“Se basa en la teoría de que si no es nula la contribución, era, citando del alegato del apelante, ‘anulable al probarse el hecho de que a la fecha de la tasación no tenía el demandante ningún sobrante *551que pudiera imponérsele contribución, y, por tanto, el capital del banco no podía ser parte de su sobrante.’ Es suficiente contestación a la conclusión a que se llega en vista de esta proposición, que ya sea o no correcta la premisa, el capital de la demandante en los ban-cos situados aquí estaba prima facie sujeto a la contribución, y que era su deber obtener la debida deducción por sus deudas, y de no conseguir esto revisar la acción de los tasadores mediante certiorari. (United States Trust Co. v. The Mayor, 144 N. Y. 488.) Un accionista puede, si así lo desea, renunciar el dereelio que tiene a dicha deducción. Así lo hace cuando deja de solicitarla y para su contribu-ción sin ningún reparo. Es ocioso decir que el capital de la deman-dante estaba absolutamente exento de contribución' porque sus de-pósitos y sobrantes excedían al valor de sus acciones, o porque la compra de las acciones era necesariamente una inversión de sus depo-sites. Estas posiciones sólo podían ser sostenidas mediante prueba suministrada a los comisionados de contribución al solicitar una de-ducción total o parcial. Podía ciertamente imponerse contribución a las acciones y los comisionados tenían jurisdicción para fijar la contribución. Su jurisdicción de acuerdo con el estatuto no quedaba afectada porque existieran otros hechos relacionados con la verdadera medida de deducción, respecto a cuyos hechos jamás se les llamó la atención. Las tasaciones eran, por tanto, completamente válidas.”'
En el asunto de Baumgarten (N. Y. 1899, 39 App. Div. 174), una viuda pensionada por los Estados Unidos, obtuvo una orden de la corte del condado en que se le ordenaba a la Junta de Superintendentes que devolvieran ciertas con-tribuciones, por la razón de que habiendo sido pagada la pro-piedad con dinero de una pensión estaba exenta de la contri-bución. Los procedimientos se basaban en la sección 16 del capítulo 686 de las leyes de 1892, la cual prescribe lo si-guiente :
“Sec. 16. — Corrección de tasaciones y devolución y entrega de contribuciones ilegales. — Cualquier junta así constituida puede corre-gir cualquier error material manifiesto u otro error en cualesquiera tasación o informe presentado por uno o más de dichos funcionarios del pueblo a la referida junta, o que pueda o haya sido presentado debidamente a la consideración de la junta para su decisión, confirma-ción o revisión,- y hacer que sea devuelta a cualquier persona la suma que se le haya cobrado por cualquiera contribución que ha sido, ilegal *552o indebidamente fijada o impuesta, y por virtud de la orden de la corte del condado se devolverá el importe de dicha contribución.”
En apelación la corte. de expresó en estos términos:
“Habiendo sido pagada su finca en parte con dinero de pensión era su deber, si ella alegaba una exención, comparecer ante los tasa-dores en el día fijado para oir quejas y hacer su reclamación. No habiendo cumplido con esto no tiene remedio. Debe considerarse que esta cuestión está resuelta en tanto esta corte pueda resolver una cuestión. (Broderick v. City of Yonkers, 22 App. Div. 448; McKibben v. Oneida County, 25 id. 361; Tucker v. The City of Utica, 35 id. 173; Worden v. Oneida County, id. 206.)
En el caso de Tucker v. City of Utica la corte se expresó como sigue:
“Está ya bien resuelto por las autoridades que cuando sólo parte de la propiedad ha sido pagada con dinero de pensión los tasadores tienen jurisdicción; y que es el deber del pensionista que alega exención presentar con claridad su situación el día fijado para oir quejas. (Swift v. City of Poughkeepsie, 37 N. Y. 511.) No consta que se haya hecho semejante objeción por el demandante con respecto a la tasación en cuestión.”
Puesto que la ley en que se basa el demandante en este caso ha sido transcrita literalmente de una ley de la Legis-latura de Tennessee de 1873, titulada “Una Ley para faci-litar el cobro de rentas,” citada en Shelton v. Platt, 139 U. S. 591, página 593, y en Tennessee v. Sneed, 96 U. S. 69, página 71, la interpretación que le ha dado la Corte Suprema de ese Estado no solamente es mucho más aplicable, sino que ad-quiere mayor fuerza de la bien conocida regia de interpre-tación de estatutos por la cual “los estatutos que han sido aprobados originalmente en otro Estado al ser adoptados se considera que son tomados con la interpretación ya estable-cida que les lian dado en el Estado de donde son transcritos.” Sutherland sobre Interpretación de Estatutos, see. 256, pá-gina 337.
Si seguimos esta regla en el presente caso, (y en vista de la marcada analogía entre la legislación existente en Ten*553nessee y en Puerto Eico en las respectivas fechas en que fué aprobada la nueva ley, no vemos qne exista alguna razón sustancial para negarse a observarla) entonces desaparece toda duda que pueda haber, por virtud de la decisión en el caso de Ward v. Alsup, 46 S. W. 573, en cuyo caso la Corte Suprema de Tennessee dijo lo siguiente
“Ambos de estos casos son puramente acciones legales de acuerdo con el estatuto y aunque una de ellas ha sido establecida en la corte de equidad no hay cuestiones de equidad envueltas. Bn ninguno de ellos se hace ninguna alegación de que el demandante observó el precepto del estatuto para corregir las tasaciones desiguales o exce-sivas compareciendo ante la junta de igualamiento de su condado y presentando quejas a dicha junta antes de pagar sus contribuciones lo que consideramos un requisito previo indispensable al estableci-miento de cualquier acción meramente legal sobre devolución de con-tribuciones pagadas bajo protesta admitiendo que la acción sea ver-dadera, y tona fide. Por la ley de 1895, caso 120, sección 50, las fa-cultades y deberes de la junta de igualamiento del condado se deter-minan y definen y es el deber de esa junta, entre otras cosas, el exa-minar, comparar e igualar las tasaciones, oir y resolver quejas que presente cualquier persona que se sienta perjudicada debido a dicha tasación, y corregir todos los errores cuando a su juicio así lo exija la justicia, etc. .Shannon’s Code, sección 802. Por la misma ley, sección 62 (Shannon’s Code, sección 807), a la junta de igualamiento del Estado se le exige que proceda al igualamiento del valor total de los bienes de los varios condados, y rebaje o aumente las tasa-ciones según lo estimen conveniente. Se verá, pues, que los deman-dantes tenían el remedio de una jmrta de igualamiento ante la c-ual sus quejas podían o debieron ser formuladas a falta de algunas razones en equidad por lo que no clebía hacerse; y esta junta tenía facultades amplias para considerar y rectificar sus perjuicios indi-viduales. No existe nada en los autos que muestre que se hizo alguna solicitud o presentó ninguna queja a la junta, o que alguno de los demandantes compareciera en alguna ocasión ante la junta.
“Se ha resuelto que, cuando por un estatuto válido se crea con facultades para actuar una junta de tasadores o igualadores, el con-tribuyente que deje de acudir a dicha junta en solicitud de un reme-dio cuando ésta tiene poder para actuar no puede pagar bajo protesta y luego recobrar las contribuciones en una acción establecida con tal fin Se dice que es una regla bien establecida en todas partes que *554debe hacerse solicitud al tribunal establecido por el estatuto con tal objeto, si alguno ha sido creado, antes de poderse tomar ninguna acción para recobrar dichas contribuciones. * * *.
“Es cierto que el estatuto de Tennessee concede un remedio al contribuyente pagando bajo protesta si creyó que su contribución era ilegal, injusta, o excesiva, o en contra de algún estatuto o cláusula de la Constitución, estableciendo entonces una acción contra el colector para recobrar la suma que así fue exigida injustamente; pero este estatuto claramente tenía en cuenta que el contribuyente, en caso de tasaciones hechas por los funcionarios de la propiedad en forma^ irregular, indebida o excesiva, debe haber formulado su queja ante la junta nombrada por el estatuto para oir tal queja, o investi-gar respecto a la tasación y la forma en que se hace, y si es o no excesiva. El comisionado del condado no tiene facultad para hacer esto sino solamente para, cobrar aquellas contribuciones que vienen a sus manos ya tasadas, excepto en ciertos casos de propiedad que ha. sido omitida, etc.
“Si una parte pretende impugnar todo el sistema de tasaciones o la tasación especial de su propiedad' mediante la acción del estatuto para recobrar la suma que le fue exigida, debe ponerse en condicio-nes de poder hacer esto presentando su queja, primero a la junta creada para oir dichas quejas de acuerdo con la ley, y dentro del término fijado por el estatuto. El estatuto que dispone que el con-tribuyente debe pagar sus. contribuciones bajo protesta y entonces establecer su acción para recobrar dichas contribuciones, y que este remedio será exclusivo tuvo por objeto impedir que fueran obstaculi-zadas las contribuciones por injunctions y otros procedimientos de manera que las rentas del Estado no estuvieran mezcladas con liti-gios; pero la teoría era que si la tasación había llegado a tal punto que la contribución estaba fijada y podía cobrarse, el contribuyente debía entonces pagar y hacer uso de su remedio para recobrarlas. Pero para tener este remedio a falta de fraude u otro fundamento de intervención en equidad debe el contribuyente haber utilizado aque-llas disposiciones del estatuto por las que hubiera podido corregirse la injusticia que se. alega antes de que la contribución fuera fijada y pudiera cobrarse. Puesto que ninguna de las partes que se que-jan en estas causas alega que alguna vez haya comparecido ante una junta de igualamiento y tratado de rectificar su tasación por la supuesta ilegalidad, desigualdad y exorbitancia, ninguna ocupa tal actitud que promueva las importantes cuestiones relativas a las tasaciones, que han sido presentadas por ellas, y que se suponían *555estar envueltas, y sobre las cuales se solicita que la corte tome ac-ción; y ya que las acciones sean verdaderas o solamente simuladas, de buena fe o establecidas con un fin ulterior, no pueden ser consi-deradas por les méritos de las cuestiones presentadas; y sin ir más lejos en la investigación de la forma y objeto porque fueron estable-cidas, la sentencia en una y el decreto en la otra deben ser confirmados, y los casos desestimados, por no haber el demandante hecho uso del remedio preliminar y claro que la ley dispone para que sean corregidas las tasaciones.”
El artículo 303 del Código Político prescribe lo siguiente:
“Que siempre que el Tesorero de Puerto Rico tuviere conoci-miento de que alguna propiedad inmueble sujeta a contribución haya sido omitida en la, tasación de la propiedad de cualquier contribu-yente durante cualquier año o años económicos, a partir del año eco-nómico de 1901-02 será su deber hacer que se tase inmediatamente por los años durante los cuales dicha propiedad no ha sido tasada, y agregarla a la lista de contribuciones por dichos años, procediendo al cobro de las contribuciones que a ella corresponden, así como tam-bién al cobro de todos los recargos en que se hubiere incurrido por no haber pagado prontamente las referidas contribuciones, lo que hará en la misma forma en que recaude las demás contribuciones prescritas en este título: Disponiéndose, sin embargo, que siempre que se hubiere omitido la tasación e imposición de contribuciones sobre dicha propiedad, y el dueño de ella no fuere culpable de esa omisión, tendrá facultad el Tesorero de Puerto Rico para, a su juicio, condonar en todo o en parte los recargos consiguientes. En todo caso en que se hubiere tasado propiedad, mueble o inmueble, durante un año económico o durante varios, pero se hubiere hecho la tasación a nombre de otra persona distinta del verdadero dueño o poseedor de dicha propiedad, o se hubiere hecho en forma tal que fuese nula, el Tesorero de Puerto Rico cancelará dicha tasación,, la eliminará de las listas de contribuciones, y retirará y cancelará los recibos de contribuciones o borderós correspondientes a la misma, procediendo a una nueva tasación de dicha propiedad y a corregir las listas de contribuciones de acuerdo con ella, así como a recaudar, en cuanto resrdtaren pendientes de pago, las contribuciones correspondientes a la antedicha nueva tasación en la misma forma que se dispone en esta sección para la tasación y recarrdac-ión de contribuciones sobre propiedad inmueble que indebidamente no se hubiere tasado.”
*556El artículo 308 del Código Político, “con el propósito de revisar la tasación y retasación de la propiedad inmueble y mueble” y “con el fin de resolver todas las reclamaciones que presenten los contribuyentes con referencia a la tasa-ción de sus propiedades,” creó “una junta permanente de revisión o igualamiento, compuesta del Tesorero de Puerto Eico, el Secretario, el Comisionado del Interior, y otras dos personas, ciudadanos de Puerto Eico, versadas en asuntos relativos al valor de la propiedad en Puerto Eico.”
El artículo 309 prescribe que:
“Cualquier persona perjudicada por la decisión del tasador res-pecto a la valuación de su propiedad puede elevar queja por escrito sobre el particular a la susodicha junta de revisión e igualamiento, debiendo consistir la referida queja de una exposición que especifi-que terminantemente cuáles son los errores de (pie se queja, consignan-do los hechos conducentes a su rectificación * * *\
Las facultades de la junta se describen en el artículo 310, a saber:
“La citada junta de revisión e igualamiento oirá la apelación y resolverá de nuevo cualquier cuestión que se presentare ante la junta y que se relacione con la. mayor o menor cantidad en que puede tasar-se la finca para imponerle las contribuciones, o con el importe de ésta; y al hacer constar dicha resolución corregirá los libros de tasaciones o las planillas de acuerdo con lo que se haya decidido, o dispondrá que se haga la corrección de referencia por el Tesorero, si los citados libros o planillas se hallaren en poder de éste. La referida junta tendrá poder para suprimir, disminuir o aumentar las valuaciones hechas eii cualquier planilla que le haya sido enviada, háyase pre-sentado o no queja alguna con relación a la misma; y para decidir toda otra queja con respecto a la imposición de contribuciones y para corregir todos los errores que haya, a medida que se le indi-quen; * *
La ley titulada “Ley disponiendo el pago de contribu-ciones bajo protesta, estableciendo un procedimiento para exi-gir la devolución de las mismas y para otros fines,” apro-bada en 9 de marzo de 1911, dispone la forma de reintegrar *557contribuciones que lian sido cobradas indebida o ilegalmente cuando lian sido pagadas bajo, protesta. Aunque todos los demás remedios contra el “cobro” ilegal de contribuciones han sido suprimidos expresamente, nada se dice respecto a tasación, ni se hace ninguna referencia a las secciones del Código Político que han sido citadas anteriormente, y hasta el precepto que ordinariamente se usa para la derogación de “toda ley o parte de ley que a la presente se opusiere,” brilla por su ausencia.
El Código Político en los artículos citados trata del meca-nismo de la tasación de la propiedad y del procedimiento para obtener un remedio administrativo contra todas las equi-vocaciones o errores de criterio en cuanto a este particular; y la ley de 1911 del cobro de la contribución que se reclama o alega está vencida con sujeción al posible derecho de reco-brarlas el contribuyente en una acción establecida con tal objeto. Según los términos del artículo 330 del Código Polí-tico las contribuciones impuestas por el artículo 285 de dicho código serán pagaderas semestralmente por adelantado, los días primero de julio y enero de cada año, al terminarse las planillas en la forma prescrita por el artículo 314, que dis-pone, entre otras cosas, que “las planillas o listas de con-tribuciones encuadernadas, constituirán el libro de tasación del distrito a que se refieran, de acuerdo con el cual se im-pondrá y recaudará la contribución prescrita por la ley; y se presumirá definitivamente válida por toda corte y tribunal, no alterándose ni desestimándose a menos que lo fuere para corregir un error manifiesto * * *.”
No podemos creer que nuestra Legislatura al adoptar el estatuto de Tennessee en el año 1911 tuvo la intención de renunciar a la teoría de la ley original como fué enunciada por la Corte de Tennessee en lo que respecta al efecto que quiso dársele a la anterior legislación en Tennessee que es muy parecida a la nuestra, para eliminar así prácticamente a la junta de revisión e igualamiento como factor en la tasa-*558ción de la propiedad, ya por la sustitución de la acción para exigir la devolución de contribnciones que lian sido pagadas bajo protesta, por el recurso administrativo a dicha junta en cuestiones que están claramente comprendidas en su juris-dicción, o mediante el establecimiento de un remedio mera-mente alternativo, con el fin de que fuera adoptado uno u otro procedimiento indistintamente a capricho del contribu-yente.
La .ley claramente y del modo más enfático niega la idea de algún remedio alternativo en cuanto a cuestiones que están dentro de su alcance y poco o nada contiene donde pueda fun-darse una verdadera teoría respecto a la derogación tácita de alguna parte o porción del Código Político que sea per-tinente a la cuestión que aquí está envuelta. El exigir al contribuyente que agote primero su remedio administrativo no puede producir opresión ni injusticia para dicho contri-buyente y no envuelve menoscabo o privación de su derecho bajo la más reciente disposición. Si en un caso adecuado y sin razón o excusa deprecia él la oportunidad de establecer el recurso administrativo, entonces el cobro subsiguiente que se le haga de la contribución, no es ilegal, ni indebido, ni injusto.
La demanda sólo presenta una cuestión de hecho que puede resolver fácilmente el tasador en persona y que es especial-mente susceptible de poder ser resuelta en apelación por la Junta de Revisión e Igualamiento y en dicha demanda se deja de explicar, enteramente el motivo de no haberse esta-blecido dicha apelación, o de justificar la razón que hubo para acudir a las cortes a falta de una resolución administrativa final en sentido adverso, de dicha cuestión, que haya sido obte-nida en primer término.
■Claramente que en ciertas circunstancias concebibles que no constan en el presente caso podría establecerse una acción sin la necesidad de un recurso administrativo previo. Tales casos se resolverán según se presenten. La simple cuestión *559de si las contribuciones sobre cierta finca, que se admite está sujeta a la facultad de poder ser tasada fian sido o no inclui-das en la tasación de una finca colindante de mayor cabida, y si fian sido satisfechas anteriormente en unión y como parte de las contribuciones correspondientes a dicha finca de mayor cabida, ciertamente que no constituye una excepción a la regla general.
La sentencia debe ser confirmada.

Confirmada la sentencia afolada.

Jueces concurrentes: Sres. Asociados del Toro y Aldrey.
El Juez Presidente Sr. Hernández no intervino en la reso-lución de este caso.
Juez disidente: Sr. Asociado Wolf.